No decree in this case nor entry on the margin of the record of the sheriff's deed pursuant to such decree could affect any rights conveyed by that deed except in respect to the land which was described in the bill as having been sold to complainant prior to the levy of the attachment. Concerning that land alone relief was prayed. We did not think that the decree could be construed as having any other meaning when it is all taken together and in connection with the allegations and prayer of the bill. But that there may be no question about it, we now amend the final decree so as to adjudge the invalidity of the sheriff's deed only to the extent that it conveys the land described in the bill as having been conveyed to complainant prior to the date of such sheriff's deed, and the register is directed to make the marginal entry pursuant to the decree in this cause to correspond with such specific relief thus granted.
We have reconsidered the application for rehearing in all other respects, but we are not impressed that we erred in our judgment upon any of such contentions.
The decree is modified, as above indicated, and as modified it is affirmed, and the application for rehearing is overruled and denied.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.